Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Schoen on 5/13/2021.
The application has been amended as follows: 
Claims 24 and 35: change “histochemisty” to “histochemical”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
References Dill et al. (Anal Bioanal Chem (2010) 398:2969-2978, provided on the IDS on 10/29/2018) in view of Carrion et al. (US 2002/0045160 Al) describe most of the limitations of independent claims 17 and 28, however fail to teach or suggest “wherein the liquid phase is at least one selected from the group consisting of: dimethylformamide (DMF): tetrahydrofuran (THF): DMF comprising at least one other component; DMF:ethanol (EtOH); DMF:water (H20); DMF:acetonitrile (ACN): methanol (MeOH):chloroform (CHCl3); ACN:CHCl3: and ACN:EtOH.”
.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797